EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yoshiko Ito #70437 on 08/09/2022.

The application has been amended as follows: 

1.	(Previously Presented)  A vehicle control apparatus that switches a driving mode of a vehicle between an automatic driving control mode and a manual driving mode, the vehicle control apparatus comprising:
a driver state monitor configured to monitor a gaze of a driver of the vehicle and a state of the driver of the vehicle; and
a vehicle controller configured to control steering and a drive system of the vehicle while the vehicle is in the automatic driving control mode, 
wherein while the vehicle is in the automatic driving control mode, the vehicle controller requests the driver for a takeover from the automatic driving control mode to the manual driving mode,
wherein upon requesting the takeover from the automatic driving control mode to the manual driving mode and prior to completing the takeover from the automatic driving control mode to the manual driving mode, the vehicle controller i) determines that the driver state monitor detects the driver gazing at a device that is being operated by the driver and ii) performs a function stop to stop a function of the device, 
wherein upon performing the function stop and stopping the function of the device being operated by the driver, the vehicle controller switches the driving mode of the vehicle from the automatic driving control mode to the manual driving mode,
wherein the vehicle control apparatus further comprises a manual driving takeover judgement unit configured to determine a completion of the takeover from the automatic driving control mode to the manual driving mode, and 
wherein in response to determining the completion of the takeover from the automatic driving control mode to the manual driving mode, the vehicle controller cancels the function stop such that the stopping of the function of the device is cancelled.

2.	(Previously Presented)  The vehicle control apparatus according to claim 1, wherein the manual driving takeover judgment unit determines that the takeover from the automatic driving control mode to the manual driving mode has completed based on determining that the driver has steered a steering wheel of the vehicle.

3.	(Cancelled)  

4.	(Original)  The vehicle control apparatus according to claim 1, wherein
the device is a wireless communication device, and
the vehicle control apparatus further comprises a transceiver configured to transmit a wireless control signal with which the vehicle controller remotely controls the wireless communication device.

5.	(Original)  The vehicle control apparatus according to claim 2, wherein
the device is a wireless communication device, and
the vehicle control apparatus further comprises a transceiver configured to transmit a wireless control signal with which the vehicle controller remotely controls the wireless communication device.

6.	(Cancelled)  

7.	(Currently Amended)  A vehicle control apparatus that switches a driving mode of a vehicle between an automatic driving control mode and a manual driving mode, the vehicle control apparatus comprising circuitry configured to
monitor a gaze of a driver of the vehicle and a state of the driver of the vehicle; and
control steering and a drive system of the vehicle while the vehicle is in the automatic driving control mode, 
wherein while the vehicle is in the automatic driving control mode, the circuitry requests the driver for a takeover from the automatic driving control mode to the manual driving mode, 
wherein upon requesting the takeover from the automatic driving control mode to the manual driving mode and prior to completing the takeover from the automatic driving control mode to the manual driving mode, the circuitry i) determines that the driver gazes at a device that is being operated by the driver, and ii) performs a function stop to stop a function of the device,
wherein upon performing the function stop and stopping the function of the device being operated by the driver, the circuitry switches the driving mode of the vehicle from the automatic driving control mode to the manual driving mode, and
wherein in response to the circuitry determining [[aa]]a completion of the takeover from the automatic driving control mode to the manual driving mode, the circuitry cancels the function stop such that the stopping of the function of the device is cancelled.

8.	(Previously Presented)  The vehicle control apparatus according to claim 7, wherein the circuitry determines that the takeover from the automatic driving control mode to the manual driving mode has completed based on determining that the driver has steered a steering wheel of the vehicle.

9.	(Currently Amended)  A vehicle control apparatus that switches a driving mode of a vehicle between an automatic driving control mode and a manual driving mode, the vehicle control apparatus comprising:
	a transceiver configured to transmit and receive information to and from a wireless communication device; and
circuitry configured to:
monitor a gaze of a driver of the vehicle; and
control steering and a drive system of the vehicle while the vehicle is in the automatic driving control mode;
notify the driver of switching of the driving mode to the manual driving mode from the automatic driving control mode while the vehicle is in the automatic driving control mode;
perform a first determination to determine whether the driver gazes forward after notifying the switching; 
in response to determining in the first determination that the driver gazes forward, perform the switching; 
in response to determining in the first determination that the driver does not gaze forward, perform a second determination to determine whether the driver gazes at the wireless communication device; 
in response to determining in the second determination that the driver gazes at the wireless communication device, transmit a first control information via the transceiver to the wireless communication device, the first control information including a command to the wireless communication device to stop a function of the wireless communication device; 
perform a third determination to determine whether the driver gazes forward after transmitting the first control information; 
in response to determining in the third determination that the driver gazes forward, i) perform the switching and ii) transmit a second control information via the transceiver to the wireless communication device based on a completion of a takeover from the automatic driving control mode to the manual driving mode, the second control information including a command to the wireless communication device to restart the function of the wireless communication device;
in response to determining in the third determination that the driver does not gaze forward, i) abort the switching and ii) transmit a third control information via the transceiver to the wireless communication device, the third control information including a command to the wireless communication device to output an alarm; and
in response to determining in the second determination that the driver does not gaze at the wireless communication device, i) abort the switching and ii) transmit the third control information via the transceiver to the wireless communication device. 


Reasons for Allowance
Claims 1-2, 4-5, and 7-9 allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art US 10395387 B2, discloses following a drivers gaze to determine if they are distracted by an electronic device, and disabling that device, (US 20190004514 A1) discloses monitoring a drivers gauge to determine if they are ready for a handoff from autonomous to manual control, providing cues to focus driver on the road, and (US 8994492 B2) discloses monitoring a vehicles for certain conditions, and restricting distracting features such as cell phones, further teaching re-enabling the cell phone when conditions are met to remove the restriction. However, the prior art alone nor in combination teaches every claimed limitation including that the claim requires re-enabling the restricted device in response to determining the completion of the takeover from automatic driving control mode to manual driving mode. While US 8994492 B2, discloses re-enabling a device it does not discloses that the restrictions are lifted specifically when the transfer from autonomous to manual driving is completed. Therefore the claims are distinguished from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668